OFFICE      OF   THE    AlTORNEY     GENERAL        OF   TEXAS
                                         AUSTIN




fIonorabl0 John C. Urburger
County attortm~, Ir,y0tt0 &untY
La Orange, Texas


Dear Mr.   Marburger:




            Wo aaknewleQgC roooi                            Ion raptw*t or resent
date aad Quota    iron    8aao      a8 fo




                                                  nal    oa8e8    were   al80 sot
                                                   vi1    aam8     88    to k
                                                   rOT both tho Otirinal
                                                   At tho ooaoltwioa or
                                      Oriritxal Oa808, ',tbr attOTaOy oa-
                                      8T dO8tnd    8 jUl?t $6 oXhoT           Of.
                                    th0 jury did not aotpially lpp8ar
                              oasoo that had boon 8Ot for a 2mtar
                                    the jury aotoillf appetw8d ior
                                il OaS88, but did not appear in the
                                r OQIEBO, th0 dietriot crlerk and tha
    Other OffiO8r8 inVO1V8d perfornvrd the 8OFviO08 a8 th87
    vmro   required    to perform     and a8 Mtquested by the attarn8y.
    xIWJdiatOly UpOa r808ipt Or tbs jUry i888 in eaohoi              &?a8
    00808, th8 dirtriot       clerk    depOSited the68 is88 with the
    ooanty    treasurer.    The attorney ha8 now reque8ted tkb
    di8triet olerk and tlm COd88iOW3r8’            Court or Fay8tt;o
    County    ror a rerund 0r the jury fee8 made by him la each
    of the two 08800 lnrolred. Bae8a uponthe abor8 iaotr,
    I would appr0olate your opinion on the following qu08-
    tioa:
                                      .


&aorabls   John C. Haburger,         pugs 2




           WfI~ the attorney entitled to a refund Of thf8
           jury ie8 in eltber 0r ths80 Oa888 and 5.r 80 who
           would m&lk8 the refund?  Could the Distriot herk
           make the wuad    or hie own *ition  or w0uld the
           Diatriot Judg8 order the rmind aml if 00~ to
           whem would the order bo directed, or would th,
           ~~OIYlId68iOlk8r8' OOUd        be WlthOri~8ed    t0   Blah     tbs
           r8rund?'*


          w8 aote with favor that you have subqitted also an ex-
&u&ire   oollation of the pertinent statutes tending to bear on
the oollOotioa and dlapoeltlon of 8UOh iOO8, lnaludiag Court
ml8  880, hSBrOiSiUit8rO8t OUta

          We krllbvs that the only 8peciri0 authority given by
law ror a r0f8nd or 8uoh feO8 18 now oontained ia eaid Rule 22C
of the T8xas Rule8 of Civil ProOOdur8, (aOt8 19$9, 46th Leg.),
whloh proTide aa rOiiOW84


            +a    on8 party ha8 paid th8 r80 ror a jury trlal,
     ho 8-1     not bo perm$ttOd to withdraw &uoh oauso fmm
     th8 jury boket without       the ooasont ai tlm partiO8 ad-
     TOr801y iliter88tOd. If 10 Qermittobj the oourt in it8
     dlscrotioa   say by au order    permit bin to wlthdraw al80
     h18 j&WY iO8 do,poit."


          Applying tho above Ruilr to tho faot eituatioo pr'esented
by you, wo. aro ooa8tratnOd to hold t&it  a0 +8ru& aould bo nmd8
under autbrlty 0r 8m     in either oa8O .a8 eaoh iOO8 bv8 been d8-
QositOd illthe ~OW.Ity %?8a8Ury by th0 nf8triOt  ;Ql8rk aUd ths trial
ooart no longer has any control over the di8p08itionor     88818.

           Truatiug thlr 8atl8faotoril.y anmu8r8 your cpsstloa,
wo aro

                                                           Toar8   rery         truly

                                                  ATTORWRT
                                                         OR-L               OF TEXAS